Order unanimously reversed on the law without costs and motion denied. Memorandum: Supreme Court erred in directing petitioners to pay $3,500 to respondent’s attorney as partial payment for counsel fees incurred by respondent. The court lacked authority to award counsel fees against petitioners in this proceeding seeking grandparent visitation (see, Domestic Relations Law § 237 [b]; Lewin v Caplan, 159 AD2d 369, 370; Matter of Norman D. "JJ” v Family & Childrens Serv., 39 AD2d 612; Matter of Koch v Koch, 99 Misc 2d 124). In light of our determination, we do not reach the remaining issues advanced by petitioners. (Appeal from Order of Supreme Court, Erie County, Mattina, J.—Counsel Fees.) Present —Pine, J. P., Fallon, Boomer, Davis and Boehm, JJ.